DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 15, 2021 has been entered.
 
Response to Amendment
	This Office Action has been issued in response to Applicant’s Communication of amended application S/N 15/687,871 filed on September 15, 2021.  Claims 1 to 4, 6 to 11, 13 to 18, and 20 are currently pending with the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 4, 6 to 11, 13 to 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claims 1, 8, and 15 recite the limitation “the logical parse” in line 17, 20, and line 1 at page 7, respectively.  There is insufficient antecedent basis for this limitation in the claims.
	Same rationale applies to claims 2 to 4, 6, 7, 9 to 11, 13, 14, 16 to 18, and 20, since they inherit the same deficiencies by virtue of their dependency on claims 1, 8, and 15.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 to 4, 6 to 11, 13 to 18, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  
Claims 1, 8 and 15 recites receiving a compound question comprising one or more sub questions, generating a syntax parse of the compound question, identifying the two or more sub questions based on treating one or more conjunctive locations within the syntax parse of the compound question as boundaries between the two or more sub questions, determining whether the two or more sub questions are semantically entangled based on the two or more sub questions reciting a same term, based on determining that the two or more sub questions are semantically entangled, identifying one or more candidate answers that satisfy all of the two or more sub questions; ranking the one or more candidate answers; and answering the compound question based on the logical parse and the one or more candidate answers.  
These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes, like observations, evaluations, judgements and opinions, as a human 
Similarly, the limitation of  “determining” if the sub-questions are semantically entangled based on the sub-questions reciting a same term, is a process that, under its broadest reasonable interpretation, covers methods of a human mentally analyzing the compound question, but for the 
Similarly, the limitation of  “ranking” candidate answers, is a process that, under its broadest reasonable interpretation, covers methods of a human mentally analyzing the compound question, but for the recitation of generic computer components. For example, but for the “a computer-implemented method for” language, “ranking” in the context of this claim encompasses the user analyzing the candidate answers and determining, with the aid of pen and paper, which answers are more appropriate or relevant to the sub-questions, which following the previous example, could be assigning an order to the candidate answers.  And further, the limitation of “answering” the compound question, as drafted, is a process that, under its broadest reasonable interpretation, covers methods of a human answering a question but for the recitation of generic computer components.  For example, but for the “a computer-implemented method for” language, “answering” in the context of this claim encompasses the user answering the compound question based on the logical 
This judicial exception is not integrated into a practical application. In particular, the claims only recite the additional elements – “computer-readable storage media”, “one or more computer processors”, “logical reasoning system”. The processors, computer-readable storage media, and logical reasoning system, in these steps are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because mere instructions to apply an exception using a generic computer component do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 2 recites the same abstract idea.  The claim recites the additional limitations of “based on determining that the two or more sub questions are not semantically entangled, the computer identifying one or more candidate answers that satisfy any of the two or more sub questions”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 3 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 3 recites the same abstract idea.  The claim recites the additional limitations of “the computer identifying at least one of a negated span of text, a hypothetical span of text, and a relevance 
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  Therefore, claim 4 recites the same abstract idea.  The claim recites the additional limitations of “the computer displaying the ranked one or more candidate answers”, which represents an insignificant extra-solution activity, because it is a mere nominal or tangential addition to the claim, a mere generic transmission and presentation of collected and analyzed data (See MPEP 2106.05(g)). This additional elements are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d) (II)(v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93)).  Therefore, the limitations do not amount to significantly more than the abstract idea
Claim 6 is dependent on claim 3 and includes all the limitations of claim 1.  Therefore, claim 6 recites the same abstract idea.  The claim recites the additional limitations of “the computer determining whether the negated span of text contains a linking verb; and based on determining that the negated span of text contains a linking verb, the computer excluding one or more candidate answers meeting a criteria within the negated span of text”, which further elaborates on the abstract idea, and therefore, does not amount to significantly more than the abstract idea.
Claim 7 is dependent on claim 6 and includes all the limitations of claim 1.  Therefore, claim 7 recites the same abstract idea.  The claim recites the additional limitations of “based on determining that the negated span of text does not contain a linking verb, the computer excluding 
Same rationale applies to dependent claims 9 to 11, 13, 14, 16 to 18, and 20, since they recite similar limitations as those of claims 2 to 4, 6, and 7.
Claims 1 to 4, 6 to 11, 13 to 18, and 20, are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 8, 9, 11, 15, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramish (U.S. Publication No. 2015/0331850), in view of Chen et al. (U.S. Publication No. 2013/0318101) hereinafter Chen, and further in view of Masuichi et al. (U.S. Publication No. 2006/0204945) hereinafter Masuichi.
	As to claim 1:
	Ramish discloses:
A computer-implemented method for answering compound questions, the method comprising:
a computer receiving a compound question comprising two or more sub questions [Paragraph 0013 teaches receiving a question from a computer device, and converting the question into intermediate logical subqueries; Paragraph 0097 teaches receiving a question and converting the question into subqueries; Paragraph 0100 teaches the question “what diseases cause headaches and dizziness”, would be further decomposed into “X be disease”, “X cause headaches”, and “X cause dizziness”, therefore, a compound question containing two or more sub-questions]; 
the computer generating a syntax parse of the compound question [Paragraph 0010 teaches parsing the text into a parse tree; Paragraph 0018 teaches converting the question into one or more logical subqueries that abstract over syntactic form, therefore, syntactic parse of the compound question; Paragraph 0045 teaches parsing the text to form a dependency parse tree; Paragraph 0046 teaches converting the parse tree into a representation of statements that abstract over the syntactic form in which they appear, as intermediate logical statements]; 
determining whether the two or more sub questions are semantically entangled based on the two or more sub questions reciting a same term [Paragraph 0089 teaches obtaining the intermediate logical statements, and generating corresponding statement patterns, and obtain semantic links between the patterns, where two patterns may have a semantic link if their named entities have the same IDs, i.e. refer to the same entity, and share a common noun variables, therefore, if they share a same term]; and 
the computer answering the compound question based on the logical parse [Paragraph 0102 teaches determining matching records for the subqueries and joining the results of subqueries as necessary, by performing a join operation to identify combinations of query variable .
Ramish does not appear to expressly disclose the computer identifying the two or more sub questions based on treating one or more conjunctive locations within the syntax parse of the compound question as boundaries between the two or more sub questions; the computer based on determining that the two or more sub questions are semantically entangled, the computer identifying one or more candidate answers that satisfy all of the two or more sub questions; the computer ranking the one or more candidate answers; and answering the compound question based on the one or more candidate answers.
Chen discloses:
the computer identifying the two or more sub questions based on treating one or 
more conjunctive locations within the syntax parse of the compound question as 
boundaries between the two or more sub questions [Paragraph 0110 teaches identifying the coordinating conjunctions contained in the parsed query, and segmenting the query based on the coordinating conjunctions; Paragraph 0111 teaches identifying the coordinating conjunctions and segmenting the query, for example, segmenting the stated “supplying mp3/mp4 car transmitters” into “supplying mp3 car transmitters” and “supplying mp4 car transmitters”, therefore, segmenting the query or question into sub queries or sub questions based on the conjunctions identified in the parse].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by identifying the two or more sub questions based on treating one or 
more conjunctive locations within the syntax parse of the compound question as boundaries between the two or more sub questions, as taught by Chen [Paragraphs 0110, 0111], because both 
Neither Ramish nor Chen appear to expressly disclose the computer based on determining that the two or more sub questions are semantically entangled, the computer identifying one or more candidate answers that satisfy all of the two or more sub questions; the computer ranking the one or more candidate answers; and answering the compound question based on the one or more candidate answers.
Masuichi discloses:
based on determining that the two or more sub questions are semantically entangled, the computer identifying one or more candidate answers that satisfy all of the two or more sub questions [Paragraph 0049 teaches determining semantic structure and semantic relation between words and phrases; Paragraphs 0072-0075 teach sub-question 1) “What is the roller coaster located in YOMIURI Land?”, and sub-question 2) “What is the wooden roller coaster?”, where the sub-questions are semantically related, because they both recite a same term, which is the subject “roller coaster”; Paragraph 0101 teaches acquiring answer candidates corresponding to each sub-question; Paragraph 0102 teaches acquiring a group of answers to each sub-question; Paragraph 0106 teaches selecting answers that appear in common in the answer candidates acquired for the sub-questions, therefore, answers that satisfy all of the sub-questions]; 
the computer ranking the one or more candidate answers [Paragraph 0102 teaches acquiring certainty values corresponding to the answer candidates, therefore, ranking of the candidate answers]; and 
answering the compound question based on the one or more candidate answers [Paragraph 0106 teaches selecting an answer having the highest certainty value from the answers .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by incorporating based on determining that the two or more sub questions are semantically entangled, the computer identifying one or more candidate answers that satisfy all of the two or more sub questions; the computer ranking the one or more candidate answers; and answering the compound question based on the one or more candidate answers, as taught by Masuichi [Paragraphs 0049, 0068, 0072-0075, 0129, 0147], because both applications are directed to improvements in generating answers to user questions; performing a semantic analysis on the input questions makes possible to provide an optimum answer to the user, thereby improving the user experience (See Masuichi Paras [0212]).

As to claim 2:
Ramish as modified by Masuichi discloses:
based on determining that the two or more sub questions are not semantically entangled, the computer identifying one or more candidate answers that satisfy any of the two or more sub questions [Paragraph 0101 teaches acquiring answer candidates corresponding to the sub-questions; Paragraph 0102 teaches acquiring a group of answers to each sub-question; Paragraph 0146 teaches output answer is selected on the basis of the certainty values of the answer candidates, therefore, satisfying any of the sub-questions].


As to claim 4:
	Ramish discloses:
the computer displaying the one or more answers [Paragraph 0039 teaches displaying the answers on a graphical user interface; Paragraph 0097 teaches displaying the answers to the to the users].
Ramish does not appear to expressly disclose ranked candidate answers.
Masuichi discloses:
ranked candidate answers [Paragraph 0130 teaches the answer selected based on the certainty value is output to the client, therefore, displaying the ranked answer; Paragraph 0147 teaches the answer is output to the client].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by displaying ranked candidate answers, as taught by Masuichi [Paragraphs 0130, 0147], because both applications are directed to improvements in generating answers to user questions; displaying ranked answers enables the user to receive the answers in order of relevancy, 

As to claim 8:
	Ramish discloses:
	A computer program product for answering compound questions, the computer program product comprising: one or more computer-readable storage media and program instructions stored on the one or more computer-readable storage media, the program instructions comprising:
program instructions to receive a compound question comprising two or more sub questions [Paragraph 0013 teaches receiving a question from a computer device, and converting the question into intermediate logical subqueries; Paragraph 0097 teaches receiving a question and converting the question into subqueries; Paragraph 0100 teaches the question “what diseases cause headaches and dizziness”, would be further decomposed into “X be disease”, “X cause headaches”, and “X cause dizziness”, therefore, a compound question containing two or more sub-questions]; 
program instructions to generate a syntax parse of the compound question [Paragraph 0010 teaches parsing the text into a parse tree; Paragraph 0018 teaches converting the question into one or more logical subqueries that abstract over syntactic form, therefore, syntactic parse of the compound question; Paragraph 0045 teaches parsing the text to form a dependency parse tree; Paragraph 0046 teaches converting the parse tree into a representation of statements that abstract over the syntactic form in which they appear, as intermediate logical statements]; 
program instructions to determine whether the two or more sub questions are semantically entangled based on the two or more sub questions reciting a same term [Paragraph 0089 teaches obtaining the intermediate logical statements, and generating corresponding ; and 
program instructions to answer the compound question based on the logical parse [Paragraph 0102 teaches determining matching records for the subqueries and joining the results of subqueries as necessary, by performing a join operation to identify combinations of query variable bindings that jointly satisfy the subqueries, and sending the resulting answers, where, as explained above, the subqueries are obtained through the logical parse].
Ramish does not appear to expressly disclose program instructions to identify the two or more sub questions based on treating one or more conjunctive locations within the syntax parse of the compound question as boundaries between the two or more sub questions; based on determining that the two or more sub questions are semantically entangled, program instructions to identify one or more candidate answers that satisfy all of the two or more sub questions; program instructions to rank the one or more candidate answers; and answering the compound question based on the one or more candidate answers.
Chen discloses:
program instructions to identify the two or more sub questions based on treating one or more conjunctive locations within the syntax parse of the compound question as 
boundaries between the two or more sub questions [Paragraph 0110 teaches identifying the coordinating conjunctions contained in the parsed query, and segmenting the query based on the coordinating conjunctions; Paragraph 0111 teaches identifying the coordinating conjunctions and segmenting the query, for example, segmenting the stated “supplying mp3/mp4 car transmitters” into “supplying mp3 car transmitters” and “supplying mp4 car transmitters”, therefore, segmenting .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by identifying the two or more sub questions based on treating one or 
more conjunctive locations within the syntax parse of the compound question as boundaries between the two or more sub questions, as taught by Chen [Paragraphs 0110, 0111], because both applications are directed to improvements in generating answers to user questions; by identifying the sub questions based on the conjunctions, the generation of answers and search results is improved by increasing the accuracy of results (See Chen Para [0087]).
Neither Ramish nor Chen appear to expressly disclose based on determining that the two or more sub questions are semantically entangled, program instructions to identify one or more candidate answers that satisfy all of the two or more sub questions; program instructions to rank the one or more candidate answers; and answering the compound question based on the one or more candidate answers.
Masuichi discloses:
based on determining that the two or more sub questions are semantically entangled, program instructions to identify one or more candidate answers that satisfy all of the two or more sub questions [Paragraph 0049 teaches determining semantic structure and semantic relation between words and phrases; Paragraphs 0072-0075 teach sub-question 1) “What is the roller coaster located in YOMIURI Land?”, and sub-question 2) “What is the wooden roller coaster?”, where the sub-questions are semantically related, because they both recite a same term, which is the subject “roller coaster”; Paragraph 0101 teaches acquiring answer candidates corresponding to each sub-question; Paragraph 0102 teaches acquiring a group of answers to each sub-question; Paragraph ; 
program instructions to rank the one or more candidate answers [Paragraph 0102 teaches acquiring certainty values corresponding to the answer candidates, therefore, ranking of the candidate answers]; and 
answer the compound question based on the one or more candidate answers [Paragraph 0106 teaches selecting an answer having the highest certainty value from the answers appearing in common in the candidate answers of all the sub-questions; Paragraph 0129 teaches an answer, which appears in common in the answers to the sub-questions and has the largest sum of certainty values, is selected as the answer to the input question; Paragraph 0146 teaches output answer is selected on the basis of the certainty values of the answer candidates; Paragraph 0147 teaches the answer is output to the client].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by incorporating based on determining that the two or more sub questions are semantically entangled, the computer identifying one or more candidate answers that satisfy all of the two or more sub questions; the computer ranking the one or more candidate answers; and answering the compound question based on the one or more candidate answers, as taught by Masuichi [Paragraphs 0049, 0068, 0072-0075, 0129, 0147], because both applications are directed to improvements in generating answers to user questions; performing a semantic analysis on the input questions makes possible to provide an optimum answer to the user, thereby improving the user experience (See Masuichi Paras [0212]).



Ramish as modified by Masuichi discloses:
based on determining that the two or more sub questions are not semantically entangled, program instructions to identify one or more candidate answers that satisfy any of the two or more sub questions [Paragraph 0101 teaches acquiring answer candidates corresponding to the sub-questions; Paragraph 0102 teaches acquiring a group of answers to each sub-question; Paragraph 0146 teaches output answer is selected on the basis of the certainty values of the answer candidates, therefore, satisfying any of the sub-questions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by incorporating based on determining that the two or more sub questions are not semantically entangled, the computer identifying one or more candidate answers that satisfy any of the two or more sub questions, as taught by Masuichi [Paragraphs 0102, 0102, 0146], because both applications are directed to improvements in generating answers to user questions; performing a semantic analysis on the input questions makes possible to provide an optimum answer to the user, thereby improving the user experience (See Masuichi Paras [0212]).

As to claim 11:
	Ramish discloses:
the computer displaying the one or more answers [Paragraph 0039 teaches displaying the answers on a graphical user interface; Paragraph 0097 teaches displaying the answers to the to the users].
Ramish does not appear to expressly disclose ranked candidate answers.
Masuichi discloses:
ranked candidate answers [Paragraph 0130 teaches the answer selected based on the certainty value is output to the client, therefore, displaying the ranked answer; Paragraph 0147 teaches the answer is output to the client].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by displaying ranked candidate answers, as taught by Masuichi [Paragraphs 0130, 0147], because both applications are directed to improvements in generating answers to user questions; displaying ranked answers enables the user to receive the answers in order of relevancy, enabling the user to access the most relevant or important answers in a faster manner, which improves the user experience (See Masuichi Paras [0212]).

As to claim 15:
	Ramish discloses:
	A computer system for answering compound questions, the computer system comprising: one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors, the program instructions comprising:
program instructions to receive a compound question comprising two or more sub questions [Paragraph 0013 teaches receiving a question from a computer device, and converting the question into intermediate logical subqueries; Paragraph 0097 teaches receiving a question and converting the question into subqueries; Paragraph 0100 teaches the question “what diseases cause headaches and dizziness”, would be further decomposed into “X be disease”, “X cause headaches”, and “X cause dizziness”, therefore, a compound question containing two or more sub-questions]; 
program instructions to generate a syntax parse of the compound question [Paragraph 0010 teaches parsing the text into a parse tree; Paragraph 0018 teaches converting the question into one or more logical subqueries that abstract over syntactic form, therefore, syntactic parse of the compound question; Paragraph 0045 teaches parsing the text to form a dependency parse tree; Paragraph 0046 teaches converting the parse tree into a representation of statements that abstract over the syntactic form in which they appear, as intermediate logical statements]; 
program instructions to determine whether the two or more sub questions are semantically entangled based on the two or more sub questions reciting a same term [Paragraph 0089 teaches obtaining the intermediate logical statements, and generating corresponding statement patterns, and obtain semantic links between the patterns, where two patterns may have a semantic link if their named entities have the same IDs, i.e. refer to the same entity, and share a common noun variables, therefore, if they share a same term]; and 
program instructions to answer the compound question based on the logical parse [Paragraph 0102 teaches determining matching records for the subqueries and joining the results of subqueries as necessary, by performing a join operation to identify combinations of query variable bindings that jointly satisfy the subqueries, and sending the resulting answers, where, as explained above, the subqueries are obtained through the logical parse].
Ramish does not appear to expressly disclose program instructions to identify the two or more sub questions based on treating one or more conjunctive locations within the syntax parse of the compound question as boundaries between the two or more sub questions; based on determining that the two or more sub questions are semantically entangled, program instructions to identify one or more candidate answers that satisfy all of the two or more sub questions; program instructions to rank the one or more candidate answers; and answering the compound question based on the one or more candidate answers.

program instructions to identify the two or more sub questions based on treating one or more conjunctive locations within the syntax parse of the compound question as 
boundaries between the two or more sub questions [Paragraph 0110 teaches identifying the coordinating conjunctions contained in the parsed query, and segmenting the query based on the coordinating conjunctions; Paragraph 0111 teaches identifying the coordinating conjunctions and segmenting the query, for example, segmenting the stated “supplying mp3/mp4 car transmitters” into “supplying mp3 car transmitters” and “supplying mp4 car transmitters”, therefore, segmenting the query or question into sub queries or sub questions based on the conjunctions identified in the parse].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by identifying the two or more sub questions based on treating one or 
more conjunctive locations within the syntax parse of the compound question as boundaries between the two or more sub questions, as taught by Chen [Paragraphs 0110, 0111], because both applications are directed to improvements in generating answers to user questions; by identifying the sub questions based on the conjunctions, the generation of answers and search results is improved by increasing the accuracy of results (See Chen Para [0087]).
Neither Ramish nor Chen appear to expressly disclose based on determining that the two or more sub questions are semantically entangled, program instructions to identify one or more candidate answers that satisfy all of the two or more sub questions; program instructions to rank the one or more candidate answers; and answering the compound question based on the one or more candidate answers.
Masuichi discloses:
based on determining that the two or more sub questions are semantically entangled, program instructions to identify one or more candidate answers that satisfy all of the two or more sub questions [Paragraph 0049 teaches determining semantic structure and semantic relation between words and phrases; Paragraphs 0072-0075 teach sub-question 1) “What is the roller coaster located in YOMIURI Land?”, and sub-question 2) “What is the wooden roller coaster?”, where the sub-questions are semantically related, because they both recite a same term, which is the subject “roller coaster”; Paragraph 0101 teaches acquiring answer candidates corresponding to each sub-question; Paragraph 0102 teaches acquiring a group of answers to each sub-question; Paragraph 0106 teaches selecting answers that appear in common in the answer candidates acquired for the sub-questions, therefore, answers that satisfy all of the sub-questions]; 
program instructions to rank the one or more candidate answers [Paragraph 0102 teaches acquiring certainty values corresponding to the answer candidates, therefore, ranking of the candidate answers]; and 
answer the compound question based on the one or more candidate answers [Paragraph 0106 teaches selecting an answer having the highest certainty value from the answers appearing in common in the candidate answers of all the sub-questions; Paragraph 0129 teaches an answer, which appears in common in the answers to the sub-questions and has the largest sum of certainty values, is selected as the answer to the input question; Paragraph 0146 teaches output answer is selected on the basis of the certainty values of the answer candidates; Paragraph 0147 teaches the answer is output to the client].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by incorporating based on determining that the two or more sub questions are semantically entangled, the computer identifying one or more candidate answers that satisfy all of 

As to claim 16:
Ramish as modified by Masuichi discloses:
based on determining that the two or more sub questions are not semantically entangled, program instructions to identify one or more candidate answers that satisfy any of the two or more sub questions [Paragraph 0101 teaches acquiring answer candidates corresponding to the sub-questions; Paragraph 0102 teaches acquiring a group of answers to each sub-question; Paragraph 0146 teaches output answer is selected on the basis of the certainty values of the answer candidates, therefore, satisfying any of the sub-questions].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by incorporating based on determining that the two or more sub questions are not semantically entangled, the computer identifying one or more candidate answers that satisfy any of the two or more sub questions, as taught by Masuichi [Paragraphs 0102, 0102, 0146], because both applications are directed to improvements in generating answers to user questions; performing a semantic analysis on the input questions makes possible to provide an optimum answer to the user, thereby improving the user experience (See Masuichi Paras [0212]).


	Ramish discloses:
the computer displaying the one or more answers [Paragraph 0039 teaches displaying the answers on a graphical user interface; Paragraph 0097 teaches displaying the answers to the to the users].
Ramish does not appear to expressly disclose ranked candidate answers.
Masuichi discloses:
ranked candidate answers [Paragraph 0130 teaches the answer selected based on the certainty value is output to the client, therefore, displaying the ranked answer; Paragraph 0147 teaches the answer is output to the client].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by displaying ranked candidate answers, as taught by Masuichi [Paragraphs 0130, 0147], because both applications are directed to improvements in generating answers to user questions; displaying ranked answers enables the user to receive the answers in order of relevancy, enabling the user to access the most relevant or important answers in a faster manner, which improves the user experience (See Masuichi Paras [0212]).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ramish (U.S. Publication No. 2015/0331850), in view of Chen et al. (U.S. Publication No. 2013/0318101) hereinafter Chen, in view of Masuichi et al. (U.S. Publication No. 2006/0204945) hereinafter Masuichi, and further in view of Hashimoto et al. (U.S. Publication No. 2015/0039296) hereinafter Hashimoto.
	As to claim 3:

Hashimoto discloses:
the computer identifying at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text within the compound question [Paragraph 0077 teaches identifying the polarity of the expression; Paragraph 0078 teaches identifying negation in the expression, i.e., “do not write with something”, therefore, a negated span of text; Paragraph 0081 teaches identifying negation, negative polarity, but type conjunctions in the text, to identify causality; Paragraph 0187 teaches outputting a hypothesis that can be inferred from an input; Paragraph 0229 teaches identifying causality and questions concerning virtual situations, like hypothesis]; and 
wherein the answering the compound question is further based on the at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text [Paragraph 0189 teaches using causality DB to answer input questions; Paragraph 0225 teaches improving the accuracy in recognizing contradictions (negation), as well as synonyms and entailments; Paragraph 0228 teaches utilizing the causality database to provide answers to questions related to causality; Paragraph 0229 teaches generating answers to questions concerning virtual situations, i.e. compound question “if China were to ban export of tungsten, what is the cause?”, or compound question “if the price of cemented carbide tools should increase, stock price of which companies could dip?”].


As to claim 10:
	Ramish as modified by Masuichi discloses all the limitations as set forth in the rejections of claim 8 above, but does not appear to expressly disclose the computer identifying at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text within the compound question; and wherein the answering the compound question is further based on the at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text.
Hashimoto discloses:
program instructions to identify at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text within the compound question [Paragraph 0077 teaches identifying the polarity of the expression; Paragraph 0078 teaches identifying negation in the expression, i.e., “do not write with something”, therefore, a negated span of text; Paragraph 0081 teaches identifying negation, negative polarity, but type conjunctions in the text, to identify ; and 
wherein the answering the compound question is further based on the at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text [Paragraph 0189 teaches using causality DB to answer input questions; Paragraph 0225 teaches improving the accuracy in recognizing contradictions (negation), as well as synonyms and entailments; Paragraph 0228 teaches utilizing the causality database to provide answers to questions related to causality; Paragraph 0229 teaches generating answers to questions concerning virtual situations, i.e. compound question “if China were to ban export of tungsten, what is the cause?”, or compound question “if the price of cemented carbide tools should increase, stock price of which companies could dip?”].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by identifying at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text within the compound question; and wherein the answering the compound question is further based on the at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text, as taught by Hashimoto [Paragraphs 0077, 0078, 0081, 0187, 0229], because both applications are directed to improvements in generating answers to user questions; identifying negation and hypothetical expressions enables the system to find answers to a wide variety of questions, and becomes possible to present pieces of information even when they are a hypothesis, which would serve as a powerful tool in decision making in the field of business, politics, economy, and technology (See Hashimoto Paras [0199],[0229]).


	Ramish as modified by Masuichi discloses all the limitations as set forth in the rejections of claim 15 above, but does not appear to expressly disclose the computer identifying at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text within the compound question; and wherein the answering the compound question is further based on the at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text.
Hashimoto discloses:
program instructions to identify at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text within the compound question [Paragraph 0077 teaches identifying the polarity of the expression; Paragraph 0078 teaches identifying negation in the expression, i.e., “do not write with something”, therefore, a negated span of text; Paragraph 0081 teaches identifying negation, negative polarity, but type conjunctions in the text, to identify causality; Paragraph 0187 teaches outputting a hypothesis that can be inferred from an input; Paragraph 0229 teaches identifying causality and questions concerning virtual situations, like hypothesis]; and 
wherein the answering the compound question is further based on the at least one of a negated span of text, a hypothetical span of text, and a relevance qualified span of text [Paragraph 0189 teaches using causality DB to answer input questions; Paragraph 0225 teaches improving the accuracy in recognizing contradictions (negation), as well as synonyms and entailments; Paragraph 0228 teaches utilizing the causality database to provide answers to questions related to causality; Paragraph 0229 teaches generating answers to questions concerning virtual situations, i.e. compound question “if China were to ban export of tungsten, what is the cause?”, or compound question “if the price of cemented carbide tools should increase, stock price of which companies could dip?”].
.

Claims 6, 7, 13, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ramish (U.S. Publication No. 2015/0331850), in view of Chen et al. (U.S. Publication No. 2013/0318101) hereinafter Chen, in view of Masuichi et al. (U.S. Publication No. 2006/0204945) hereinafter Masuichi, in view of Hashimoto et al. (U.S. Publication No. 2015/0039296) hereinafter Hashimoto, and further in view of Venkataraman et al. (U.S. Publication No. 2016/0179801) hereinafter Venkataraman.
As to claim 6:
	Ramish discloses all the limitations as set forth in the rejections of claim 3 above, but does not appear to expressly disclose determining whether the negated span of text contains a linking verb; and based on determining that the negated span of text contains a linking verb, the computer excluding one or more candidate answers meeting a criteria within the negated span of text.
Venkataraman discloses:
determining whether the negated span of text contains a linking verb [Venkataraman - Paragraph 0003 teaches syntactic database is used to identify verbs, measures, types, etc., therefore, including identification of verbs; Paragraph 0008 teaches identifying terms and contextual identifiers contained in the question, and before the negation term, contextual identifiers representing the verb]; and 
based on determining that the negated span of text contains a linking verb, the computer excluding one or more candidate answers meeting a criteria within the negated span of text [Venkataraman - Paragraph 0008 teaches after identifying the contextual identifier in the merged question, as Beethoven, applying the “not” to the contextual identifier].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by determining whether the negated span of text contains a linking verb; and based on determining that the negated span of text contains a linking verb, the computer excluding one or more candidate answers meeting a criteria within the negated span of text, as taught by Venkataraman [Paragraphs 0003, 0008], because both applications are directed to improvements in generating answers to questions; by detecting negation and linking verbs in a question, rules to resolve ambiguity can be developed and applied, in order to resolve ambiguity and provide the user with more relevant results.

As to claim 7:
	Ramish as modified by Venkataraman discloses:
based on determining that the negated span of text does not contain a linking verb, the computer excluding one or more candidate answers detailed by the negated span of text .

As to claim 13:
	Ramish discloses all the limitations as set forth in the rejections of claim 10 above, but does not appear to expressly disclose determining whether the negated span of text contains a linking verb; and based on determining that the negated span of text contains a linking verb, the computer excluding one or more candidate answers meeting a criteria within the negated span of text.
Venkataraman discloses:
determine whether the negated span of text contains a linking verb [Venkataraman - Paragraph 0003 teaches syntactic database is used to identify verbs, measures, types, etc., therefore, including identification of verbs; Paragraph 0008 teaches identifying terms and contextual identifiers contained in the question, and before the negation term, contextual identifiers representing the verb]; and 
based on determining that the negated span of text contains a linking verb, program instructions to exclude one or more candidate answers meeting a criteria within the negated span of text [Venkataraman - Paragraph 0008 teaches after identifying the contextual identifier in the merged question, as Beethoven, applying the “not” to the contextual identifier].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by determining whether the negated span of text contains a linking verb; and based on determining that the negated span of text contains a linking verb, the computer excluding one or more candidate answers meeting a criteria within the negated span of text, as taught by Venkataraman [Paragraphs 0003, 0008], because both applications are directed to improvements in 

As to claim 14:
	Ramish as modified by Venkataraman discloses:
based on determining that the negated span of text does not contain a linking verb, program instructions to exclude one or more candidate answers detailed by the negated span of text [Venkataraman - Paragraph 0016 teaches receiving a second query as “not the musician”, and assigning the “not” to the later query term musician, to filter out the results by the term].

As to claim 20:
	Ramish discloses all the limitations as set forth in the rejections of claim 17 above, but does not appear to expressly disclose determine whether the negated span of text contains a linking verb; and based on determining that the negated span of text contains a linking verb, exclude one or more candidate answers meeting a criteria within the negated span of text.
Venkataraman discloses:
determine whether the negated span of text contains a linking verb [Venkataraman - Paragraph 0003 teaches syntactic database is used to identify verbs, measures, types, etc., therefore, including identification of verbs; Paragraph 0008 teaches identifying terms and contextual identifiers contained in the question, and before the negation term, contextual identifiers representing the verb]; and 
based on determining that the negated span of text contains a linking verb, program instructions to exclude one or more candidate answers meeting a criteria within the negated span of text [Venkataraman - Paragraph 0008 teaches after identifying the contextual identifier in the merged question, as Beethoven, applying the “not” to the contextual identifier].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of the cited references and modify the invention as taught by Ramish, by determining whether the negated span of text contains a linking verb; and based on determining that the negated span of text contains a linking verb, the computer excluding one or more candidate answers meeting a criteria within the negated span of text, as taught by Venkataraman [Paragraphs 0003, 0008], because both applications are directed to improvements in generating answers to questions; by detecting negation and linking verbs in a question, rules to resolve ambiguity can be developed and applied, in order to resolve ambiguity and provide the user with more relevant results.

Response to Arguments
The following is in response to Applicant’s arguments filed on September 15, 2021. Applicant's arguments have been fully and carefully considered.  

Claim Rejections - 35 USC § 101
Applicant's arguments have been fully and carefully considered, but they are not persuasive.  
Regarding claim 1, Applicant argues that “the invention provides an improvement to the technical field of natural language processing and Q&A systems, by increasing an accuracy and efficiency of the answers returned by the natural language Q&A by considering a context of the other identified sub questions”.


Claim Rejections - 35 USC § 103
Applicant’s arguments have been carefully and respectfully considered but they are moot in view of new grounds of rejections as necessitated by the amendments.



	

	

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAQUEL PEREZ-ARROYO whose telephone number is (571)272-8969. The examiner can normally be reached Monday - Friday, 8:00am - 5:30pm, Alt Friday, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAQUEL PEREZ-ARROYO/Examiner, Art Unit 2169